Citation Nr: 0527362	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  02-08 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to service connection for a right hip 
disorder.

4.  Entitlement to service connection for a skin disorder, 
including scars, on the basis of herbicide exposure.  

5.  Entitlement to an initial rating higher than 10 percent 
for post-traumatic stress disorder (PTSD) from August 24, 
2001 to July 5, 2004, and a subsequent rating higher than 30 
percent since July 6, 2004.  

6.  Entitlement to an initial rating higher than 10 percent 
for dermatophytosis and tinea pedis since August 24, 2001.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from August 1970 to 
February 1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  In that decision, the RO 
granted service connection for PTSD and assigned a 10 percent 
rating effective August 24, 2001, the date of receipt of the 
veteran's claim for this condition.  He appealed for a higher 
initial rating.  So in considering the propriety of his 
initial rating, the Board must determine whether he is 
entitled to a "staged" rating to compensate him for times 
since filing his claim when his PTSD may have been more 
severe than at others.  See Fenderson v. West, 12 Vet. App. 
119, 125-27 (1999).  He also appealed the RO's decision to 
deny his other claims for service connection for bilateral 
hearing loss, jungle rot of the feet, a right hip disorder, 
and a skin condition.

To support his claims, the veteran testified at a hearing at 
the RO in September 2002 before a local hearing officer.  A 
transcript of that proceeding is of record.

Also, more recently, in June 2003, the veteran testified at a 
video conference hearing before the undersigned Veterans Law 
Judge (VLJ) of the Board.  A transcript of that proceeding is 
of record, as well.

The Board remanded the case to the RO in December 2003 for 
additional development and consideration.  While the case was 
on remand, the RO issued another decision in February 2005 
assigning a higher 30 rating for the PTSD, effective July 6, 
2004.  The veteran continued to appeal, requesting an even 
higher rating.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) (a 
veteran is presumed to be seeking the highest possible 
rating, unless he expressly indicates otherwise).  As well, 
the RO granted service connection for dermatophytosis and 
tinea pedis of the feet and assigned an initial 10 percent 
rating, effective August 24, 2001, the date of receipt of the 
veteran's claim for this condition.

In the February 2005 Supplemental Statement of the Case 
(SSOC), the RO provided the regulatory criteria for 
determining the severity, i.e., initial percentage rating, 
of the dermatophytosis and tinea pedis.  These conditions are 
rated, by analogy, as dermatitis or eczema of the feet.  See 
38 C.F.R. § 4.20.  In an informal brief to the Board, dated 
in September 2005, the veteran's representative listed as a 
claim being appealed entitlement to an initial rating higher 
than 10 percent for the dermatophytosis and tinea pedis of 
the feet.  So the informal brief effectively serves as a 
notice of disagreement (NOD) with the initial 10 percent 
rating assigned for these conditions.  This is a 
"downstream" issue from the original claim for 
service connection, and this downstream issue also is before 
the Board since the veteran has contested his initial rating 
for this disability.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).  See also, generally, 38 U.S.C.A. § 7107 
and 38 C.F.R. § 20.200 regarding filing a timely NOD and 
substantive appeal (e.g., VA Form 9 or equivalent statement, 
to confer jurisdiction on the Board).

The Board will decide all of the claims currently on appeal, 
except the claim concerning the skin disorder.  
Unfortunately, this claim must be further developed.  So it 
is being REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran if 
further action is required on his part concerning this claim.


FINDINGS OF FACT

1.  The veteran had documented hearing loss in his right ear 
within the first year after his service in the military 
ended, and he presently has sufficient hearing loss in this 
ear to satisfy VA standards to be considered an actual 
disability.

2.  There are no objective indications of hearing loss in the 
left ear during service or within the first year after 
service, and there also is no competent medical evidence 
etiologically linking the current left ear hearing loss 
disability to military service.

3.  A right hip disorder was not present in service and 
arthritis of the right hip was not manifested to a 
compensable degree within the first year after service, 
and there also is no competent medical evidence causally 
linking any current right hip disorder to military service.

4.  From August 24, 2001 to July 5, 2004, the veteran's PTSD 
did not, overall, cause occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).



5.  Since July 6, 2004, the veteran's PTSD has not, overall, 
caused occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

6.  Since August 24, 2001, the veteran's dermatophytosis and 
tinea pedis have not been manifested by eczema with constant 
exudation or itching, extensive lesions, or marked 
disfigurement; also, these conditions have not required 
systemic immunosuppressive therapy or involved at least 20 
percent of his entire body.


CONCLUSIONS OF LAW

1.  It is presumed the veteran's right ear hearing loss was 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2004).

2.  The veteran's left ear hearing loss was not incurred in 
or aggravated by service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2004).

3.  A right hip disorder was not incurred in or aggravated by 
service and arthritis of the right hip may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).

4.  From August 24, 2001 to July 5, 2004, the criteria were 
not met for an initial rating higher than 10 percent for 
PTSD.  38 C.F.R. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2004).  

5.  Since July 6, 2004, the criteria have not been met for a 
rating higher than 30 percent for PTSD.  38 C.F.R. § 1155 
(West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).  

6.  Since August 24, 2001, the criteria have not been met for 
an initial rating higher than 10 percent for dermatophytosis 
and tinea pedis of the feet.  38 C.F.R. § 1155 (West 2002); 
38 C.F.R. § 4.118, Diagnostic Code 7806, effective prior to 
and since August 30, 2002.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act (VCAA) describes VA's 
duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).



In this particular case at hand, VA notified the claimant, 
cumulatively, by letters dated in October 2001 and April 2004 
that VA would obtain all relevant evidence in the custody of 
a Federal department or agency.  He also was advised that it 
was his responsibility to provide a properly executed release 
(e.g., a VA Form 21-4142) so that VA could request medical 
treatment records from private doctors.  He was also informed 
that he could send private medical records to the RO on his 
own.  Further, with the exception of the issue of service 
connection for a skin disorder, the rating decision appealed 
and the statement of the case (SOC) and supplemental 
statements of the case (SSOCs), especially when considered 
together, discussed the pertinent evidence, provided the laws 
and regulations governing the claims, and essentially 
notified the claimant of the evidence needed to prevail.  The 
duty to notify of necessary evidence and of the respective 
responsibilities, his and VA's, for obtaining or presenting 
that evidence has been fulfilled.

As for assisting him with his claims, the veteran's service 
medical records (SMRs) are on file, as are his VA medical 
records.  There is no indication that other 
Federal department or agency records exist that should be 
requested.  Records also were obtained from private doctors.  
The veteran was asked to advise VA if there was any other 
information or evidence he considered relevant to his claims 
so that VA could help him by getting that evidence.  He also 
was advised what evidence VA had requested and notified in 
the SOC and SSOCs what evidence had been received.  There is 
no indication that any pertinent evidence was not received, 
which is obtainable.  Therefore, the duty to notify of 
inability to obtain records does not arise in this case.  Id.  
Thus, VA's duty to assist has been fulfilled.

Note also that the October 2001 VCAA letter from the RO 
advising the veteran of his rights and responsibilities in 
VA's claims process predated the RO's February 2002 decision 
initially adjudicating his claims.  So the VCAA letter 
complied with the sequence of events (i.e., VCAA letter 
before initial adjudication) stipulated in Pelegrini II.  



Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Arthritis and organic diseases of the nervous system, 
including sensorineural hearing loss, will be presumed to 
have been incurred in service if manifested to a compensable 
degree of at least 10 percent within one year after service.  
This presumption, however, is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  
The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2 (2004); see, too, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  



Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).  All 
reasonable doubt is resolved in the veteran's favor.  
38 C.F.R. § 4.3 (2004).

As alluded to, since the veteran takes issue with the initial 
ratings assigned when service connection was granted for his 
PTSD, dermatyphosis and tinea pedis, the Board must evaluate 
the relevant evidence since the effective date of the award; 
it may assign separate ratings for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson, 12 Vet. App. at 125-26.

Under the general rating formula for the evaluation of mental 
disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411, PTSD is 
rated as follows:

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  



A 10 percent rating is warranted for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress, or; symptoms 
controlled by continuous medication.  

Effective August 30, 2002, during the pendency of the 
veteran's appeal, the schedular criteria for the evaluation 
of skin disorders were revised.  The amended criteria only 
can be applied as of their effective date, however, 
absent express indication to the contrary.  See VAOPGCPREC 7-
2003 (Nov. 19, 2003).  See also Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003), overruling Karnas v. Derwinski, 1 
Vet. App. 308 (1991) to the extent it conflicts with the 
precedents of the Supreme Court and the Federal Circuit.  
See, too, 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; 
VAOPGCPREC 3-2000 (Apr. 10, 2000).

Prior to August 30, 2002, eczema was rated as follows under 
38 C.F.R. § 4.118, Diagnostic Code 7806:

A 50 percent rating was warranted for eczema with ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  

A 30 percent rating was warranted for eczema with constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  

A 10 percent rating was warranted for eczema with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  

A noncompensable rating was warranted for eczema with slight, 
if any, exfoliation, exudation or itching if on a nonexposed 
surface or small area.  



Since August 30, 2002, dermatitis or eczema is rated as 
follows under 38 C.F.R. § 4.118, Diagnostic Code 7806:

A 60 percent rating is warranted where there is more than 40 
percent of the entire body or more than 40 percent of 
exposed areas affected, or; constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.  

A 30 percent rating is warranted where there is 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during 
the past 12-month period.  

A 10 percent rating is warranted where there is at least 5 
percent, but less than 20 percent, of the entire body, or at 
least 5 percent, but less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
for a total duration of less than six weeks during the past 
12-month period.  

A noncompensable rating is warranted where there is less 
than 5 percent of the entire body or less than 5 percent of 
exposed areas affected, and; no more than topical therapy 
required during the past 12-month period.  Or rate as 
disfigurement of the head, face, or neck (DC 7800) or scars 
(DC's 7801, 7802, 7803, 7804, or 7805), depending upon the 
predominant disability.



Analysis

Service Connection for Right Ear and Left Ear Hearing Loss 
and a
Right Hip Disorder

The veteran contends he is entitled to service connection for 
bilateral hearing loss and a right hip disorder.  As for his 
bilateral hearing loss, he attributes it to acoustic trauma 
in Vietnam from severe noise exposure from artillery, 
mortars, grenade explosions, M60 machine guns, and M-16 
rifles, etc.  He says he was not provided any ear protection 
in service to prevent future problems with his hearing.  He 
further maintains that he injured his right hip when he fell 
into a spider hole in the jungle of Vietnam.  

The report of an audiogram conducted in April 1970 suggests 
the veteran had hearing loss in his right ear at 6,000 Hertz.  
But this finding was not, in turn, carried over to his pre-
enlistment physical examination report, as there was no 
indication of a preexisting hearing loss in this ear at any 
relevant frequency.  He began serving on active duty a short 
time later, in August 1970.  His service medical records make 
no reference to complaints or treatment of hearing defects or 
findings of hearing loss disability involving either ear.  
There also are no right hip injuries or defects reported in 
his service medical records.  No defects involving his 
hearing acuity or right hip were noted on the examination in 
January 1972 for separation from service, either.  His 
military service ended the following month, February1972.

The veteran underwent a hearing evaluation by a private 
audiologist in January 1973, so less than one year after the 
veteran's separation from the military.  The pure tone 
threshold in the right ear, at 4000 Hertz (Hz), was 45 
decibels (dB), a sufficiently low level of hearing acuity to 
constitute a hearing loss disability under § 3.385.  There 
have been additional objective clinical indications of a 
hearing loss disability involving this ear at the several 
pertinent frequencies during the many years since.  
Accordingly, service connection for sensorineural hearing 
loss in the right ear is warranted on a presumptive basis 
since the condition initially manifested to a compensable 
degree within one year after service.

On audiological evaluation by a private clinician in May 
1980, pure tone threshold testing of the left ear, at 4000 
Hz, was 40 dB, a low level of hearing acuity sufficient to 
constitute hearing loss disability under § 3.385.  So the 
hearing loss in this ear (unlike that in the right ear) was 
not initially manifested during service or even within the 
one-year presumptive period after service.  Rather, it was 
not initially manifested and diagnosed until many years 
later.  This is not an absolute bar to granting service 
connection for the hearing loss in this ear, however, 
provided there is a competent opinion etiologically linking 
the hearing loss to the claimed acoustic trauma in service.  
See, e.g., Hensley v. Brown, 5 Vet. App. 155 (1993); see also 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
Unfortunately, though, there is no such evidence on file 
supporting the claim concerning the left ear.

Other records show a private audiologist earlier had 
observed, during the January 1973 hearing evaluation 
previously mentioned, that there was no response in the 
veteran's left ear at 8000 Hz on pure tone threshold testing.  
But his inability to hear a tone at 8000 Hz does not 
constitute sufficiently diminished hearing acuity to satisfy 
the criteria of § 3.385 because this is not one of the 
relevant frequencies mentioned in this regulation (they are 
500, 1000, 2000, 3000, and 4000 Hertz).  And there is no 
competent opinion suggesting the 40 dB hearing loss at 4,000 
Hz, later confirmed during the hearing evaluation in May 
1980, dated back to the veteran's service in the military.  
This is a prerequisite to granting service connection for the 
hearing loss in this ear (aside from that in his right ear).  
See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
("In order for service connection for a particular disability 
to be granted, a claimant must establish he or she has that 
disability and that there is 'a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.'"  
Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).



Turning to the claim concerning his right hip, degenerative 
changes of the veteran's right hip were first confirmed 
during a VA X-ray examination in September 2002.  That was 
many years after his military service ended, indeed more than 
30 years, well beyond the one-year period for presumptive 
service connection for arthritis.  Of equal or even greater 
significance, the report of that X-ray examination showed no 
evidence of fracture or dislocation from any remote trauma to 
the right hip.  And this is the essential basis of this 
claim, that the veteran injured his right hip while in the 
military.  The results of that X-ray, however, indicate 
otherwise.

The veteran's unsubstantiated lay assertions are the only 
evidence linking his current left ear hearing loss and right 
hip arthritis to his military service.  There is no 
indication from the record that he has any medical training 
or expertise.  And as a layman, he simply is not competent to 
offer a medical opinion regarding the diagnosis or etiology 
of a disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  In fact, VA examiners in July 2004 specifically 
ruled out an etiological relationship between his current 
left ear hearing loss disability or right hip arthritis and 
any event or occurrence of his military service.  
Consequently, his claims for service connection for left ear 
hearing loss and right hip arthritis  must be denied because 
the preponderance of the evidence is unfavorable, in turn 
meaning there is no reasonable doubt to resolve in his favor.  
38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991). 

Higher Ratings for PTSD

The veteran was afforded a VA psychiatric examination in 
January 2002.  It was found that he was oriented in all three 
spheres (to time, place, and person), in good contact with 
routine aspects of reality, and showed no signs of psychosis.  
He spoke in normal tones, rhythms and rates.  His 
conversation was relevant, coherent, 
goal-directed, and organized.  He appeared to be depressed.  
His affect appeared sluggish and under responsive, though not 
fully flattened.  Memory and intellect appeared to be intact 
and of at least high average capacity.  There were no major 
impediments of insight or judgment.  The diagnosis was mild 
to moderate PTSD.  The examiner assigned a Global Assessment 
of Functioning (GAF) score of 60-65.

On more recent VA psychiatric examination on July 6, 2004, 
the veteran reported initial insomnia and frequent night time 
awakening.  He acknowledged periods of irritability.  The 
examiner remarked that there appeared to have been no 
remitting or worsening of psychiatric symptoms or 
deterioration of overall functioning since the last VA 
psychiatric examination.  The veteran reported that he 
continued to maintain full time employment as a press 
operator with a manufacturing company.  He indicated that he 
received good work evaluations and had no difficulty with 
absenteeism.  

Further, the veteran remarked that he had minor difficulties 
with coworkers, and he attributed these difficulties to day-
to-day personality differences.  He noted he had been married 
for about 30 years and described his relationship with his 
wife as "okay."  He reported he was able to maintain all 
aspects of personal hygiene and grooming.  He stated he had 
friends at the mill where he worked, but he denied 
socializing with them outside work.  

Objective mental status evaluation disclosed the veteran's 
mood was somewhat dysphoric and his affect slightly flat.  He 
did not exhibit any impairment of thought process or 
communication.  He denied auditory or visual hallucinations, 
and no delusions were elicited.  He denied current suicidal 
ideation.  He was oriented to time, place and person.  He did 
not exhibit any gross impairment of memory.  He denied any 
obsessive or ritualistic behavior.  Rate and flow of speech 
was normal, with no irrelevant, illogical, or obscure speech 
patterns noted.  He denied symptoms consistent with a panic 
disorder.  He reported becoming depressed "a lot of times."  
He denied difficulties with impulse control, and none were 
exhibited.  He indicated he typically slept about 5-6 hours 
per night.  The diagnosis was mild PTSD.  The examiner 
assigned a GAF score of 60.  



This medical evidence shows that depression appears to be the 
principal manifestation of the veteran's PTSD.  As well, he 
experiences some flattening of his affect or emotional range, 
and he reports some irritability and sleep problems.  At the 
same time, however, he has no memory deficits, and his 
judgment and insight are satisfactory.  His speech also is 
normal.  He does not have panic attacks and does not 
experience suicidal ideation.  Ever since August 24, 2001, 
examiners have found that his PTSD has been only mildly to 
moderately symptomatic.  He has good occupational 
functioning.  In fact, he works as a press operator full 
time, by his own admission receives satisfactory work 
performance appraisals, and does not have a problem with 
absenteeism.  

Although VA adjudicators consider the extent of social 
impairment when evaluating the level of disability from a 
psychiatric disorder, it also should be borne in mind that an 
evaluation is not assigned solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).  The veteran has described 
some diminished social functioning.  However, he does report 
having friendships at the mill where he works.  In any event, 
there is no indication from the available evidence, pertinent 
to the time frame of this appeal, that diminished social 
functioning has produced an especially adverse impact on his 
functioning in the workplace.  

The January 2002 VA psychiatrist assigned a GAF score of 60-
65, while the July 2004 VA psychiatrist assigned a GAF score 
of 60.  A GAF score of 51 to 60 is indicative of only 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers).  And a GAF 
score of 61 to 70 is indicative of even less functional 
impairment, some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  See the 
American Psychiatric Associations Diagnostic and Statistical 
Manual for Mental Disorders 32 (4th ed. 1994) 
(DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 240, 243 
(1995).  

Neither GAF score indicates more than mild to moderate 
functional impairment from PTSD at any time since the veteran 
filed his claim.  Indeed, the July 2004 examiner found no 
improvement or deterioration in the veteran's psychiatric 
status since the prior VA psychiatric examination in January 
2002.  In any event, though, his GAF score ranged as high as 
65 prior to July 6, 2004, yet was assessed at a high of no 
more than 60 as of that date.  This slight decline in his GAF 
score suggests some increase in the severity in his PTSD as 
of July 6, 2004.  

During the immediately preceding period, from August 24, 2001 
to July 5, 2004, the veteran's PTSD did not, overall, cause 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). So the criteria 
were not satisfied for a rating higher than 10 percent for 
the PTSD.

Moreover, during the period since July 6, 2004, the veteran's 
PTSD has not, overall, caused occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  So the criteria have not been met for a 
rating higher than 30 percent for the PTSD.



The RO already has essentially "staged" the rating for the 
veteran's PTSD to compensate him for the relative increase in 
the severity of this condition since filing his claim.  His 
initial 10 percent rating extends from August 24, 2001 to 
July 5, 2004, and his higher 30 percent rating is effective 
as of July 6, 2004, based on the results of his 
contemporaneous VA psychiatric evaluation.  The record 
does not support assigning other ratings for the PTSD.  
Fenderson, 12 Vet. App. at 125-26.

In determining that ratings other than those discussed above 
for the PTSD are not warranted, the Board has been mindful of 
the benefit-of-the-doubt doctrine.  But since, for the 
reasons stated, the preponderance of the evidence is against 
the claim, the doctrine does not apply.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

Higher Rating for Dermatophytosis and Tinea Pedis

The veteran maintains that he has peeling skin on the soles 
of his feet, with an itching rash.  He also claims his foot 
condition is exacerbated by damp weather and says he applies 
an ointment daily to his feet.  

A private clinician, in June 1999, found that the sole of one 
of the veteran's feet had some peeling of the skin.  
According to a private physician's notation in July 2003, the 
diagnosis was dyshidrotic eczema of the feet.

On VA examination in September 2002, there was extensive 
peeling of the skin of the soles of the feet bilaterally.  
There were no vesicles, macules, or papules seen on the soles 
or in the interdigital areas.  The diagnosis was bilateral 
eczema of the feet and residuals of itching.  

A more recent VA examination of the veteran's feet in July 
2004 showed bilateral, heavy scaling and peeling, which was 
hard and dry.  Maceration of both feet was seen between the 
4th and 5th digits.  The toenails were slightly yellow and 
thickened at the distal ends.  The percentage of the total 
body area affected that involved the feet was estimated at 7 
percent.  The diagnosis was dermatophytosis and tinea pedis 
of the feet.  

The veteran's skin disorder of the feet is rated on the basis 
of eczema or dermatitis under Diagnostic Code 7806.  At no 
time during the appeal period in question has there been 
objective clinical evidence of constant exudation or itching 
(as opposed to merely periodic), extensive lesions or marked 
disfigurement.  And absent these findings, there is no basis 
for assigning a rating higher than 10 percent under the 
former Diagnostic Code 7806.  

Also, at no time during the appeal period in question has 
dermatophytosis and tinea pedis of the feet required systemic 
corticosteroid or immunosuppressive therapy.  Systemic 
corticosteroid therapy involves taking a corticosteroid 
orally or by injection.  As well, the dermatophytosis and 
tinea pedis of the feet involve only about 7 percent of the 
veteran's entire body, so a surface area less than the 
20 percent required for a higher rating.  

Absent the need for systemic corticosteroid or 
immunosuppressive therapy to treat the skin disorder of the 
feet, and absent involvement of at least 20 percent of the 
entire body, there is no basis for assigning a rating higher 
than 10 percent under the revised Diagnostic Code 7806.

The Board has considered, too, whether a "staged" rating is 
appropriate under the circumstances of this case.  The 
record, however, does not support assigning a different 
percentage disability rating than did the RO during the 
period in question.  Fenderson, 12 Vet. App. at 125-26.

Since, for these reasons, the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt rule does not 
apply.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).




ORDER

Service connection for right ear hearing loss is granted.

Service connection for left ear hearing loss is denied.

Service connection for a right hip disorder is denied.

An initial rating higher than 10 percent for PTSD from August 
24, 2001 to July 5, 2004, and a subsequent rating higher than 
30 percent since July 6, 2004, is denied.

An initial rating higher than 10 percent for dermatophytosis 
and tinea pedis of the feet since August 24, 2001 is denied.


REMAND

In the February 2005 informal brief, the veteran's 
representative identifies what he characterizes as an 
inferred claim of service connection for a scar.  As well, 
he mentions an Agent Orange registry examination in the 
context of the purported inferred claim for a scar.  This is 
tantamount to requesting service connection for a skin 
disorder, other than dermatophytosis and tinea pedis of the 
feet, on the basis of exposure to herbicides.

The veteran contends that he has a skin disorder affecting 
his chest and back, manifested as scarring, and he attributes 
this skin disorder to herbicide exposure in service.  



On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA) was signed into law.  Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  It is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002), and the 
implementing regulations are found at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  The VCAA, in part, 
requires that VA notify the claimant and his representative 
of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The October 2001 VCAA letter specified the elements that must 
be satisfied, generally, to prevail in a service connection 
claim.  The April 2004 VCAA letter mentioned, generally, that 
service connection may be granted on a presumptive basis for 
veterans who served in Vietnam and who develop certain 
conditions.  That letter did not, however, identify those 
diseases that are subject to presumptive service connection 
on the basis of a veteran's service in Vietnam.  
Additionally, neither the SOC nor either SSOC provided the 
pertinent laws and regulations with respect to presumptive 
service connection based on a combination of certain diseases 
and a veteran's service in Vietnam.  So the veteran must be 
apprised of these pertinent governing criteria; else, he 
potentially may be unduly prejudiced.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Accordingly, the claim for a skin disorder involving the 
chest and back is REMANDED to the RO for the following 
development and consideration:  

1.  Apprise the veteran of the provisions 
of 38 U.S.C.A. § 1116 and 38 C.F.R. 
§§ 3.307, 3.309, which are pertinent to 
his claim for service connection for a 
skin disorder on the basis of herbicide 
exposure.  



2.  Then readjudicate this claim in light 
of any additional evidence obtained.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
send him and his representative an SSOC 
and give them time to respond before 
returning the case to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO (via the AMC).  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


